Case 8:18-cr-00235-CEH-AAS Document 32 Filed 12/28/18 Page 1 of 2 PageID 58

                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

UNITED STATES OF AMERICA,                               CASE NO.: 8:18-cr-00235-CEH-AAS
          Plaintiff,

v.

COREY DAMOND SMITH, JR.,
            Defendant.
_________________________________/


                                 MOTION FOR PROTECTION

        The undersigned attorney for the Defendant, Corey Damond Smith, Jr., moves this Court for

protection and states:

        1.      Counsel was appointed to represent the Defendant, Corey Damond Smith, Jr., in the

above referenced matter.

        2.      The undersigned counsel is scheduled to be in oral argument in Jacksonville, Florida

on February 8, 2019, before the United States Court of Appeals for the Eleventh Circuit Court in

United States v. Ernest Chambliss, Case No. 17-11809. Counsel needs to leave for Court on

February 7, and, thus, will be unavailable for trial that day as well.

        3.      Due to the holidays, Counsel has been unable to reach the assigned Assistant United

State Attorney, Thomas Palermo.

                                   MEMORANDUM OF LAW

        The district court possesses the inherent authority to control its own docket and to amend its

earlier order setting a case for trial. Clinton v. Jones, 117 S.Ct. 1636 (1997) (“the District Court has

broad discretion to stay proceedings as an incident to its power to control its own docket”).




                                             Page 1 of 2
Case 8:18-cr-00235-CEH-AAS Document 32 Filed 12/28/18 Page 2 of 2 PageID 59

       WHEREFORE, based on the above stated reasons Counsel requests that this Honorable

Court grant the request for protection from Court events for February 7 and 8, 2019.

                                                    Respectfully Submitted,


                                                        s/Michael P. Maddux
                                                    Michael P. Maddux, P.A.
                                                    Florida Bar No.: 964212
                                                    2102 West Cleveland Street
                                                    Attorney for Defendants
                                                    Tampa, Florida 33606
                                                    Phone: (813) 253-3363
                                                    Fax: (813) 253-2553
                                                    E-mail: mmaddux@madduxattorneys.com

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 28th day of December, 2018, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system.

                                                       s/Michael P. Maddux
                                                    Michael P. Maddux, Esquire




                                          Page 2 of 2
